Action by respondent May Nudel to recover damages for personal injuries sustained through defendant’s negligence in the operation of its motor truck, and by her husband to recover for loss of services. On the opening of the trial defendant conceded liability.' The jury rendered a verdict in favor of the plaintiff wife in the sum of $4,000, and in favor of the husband in the sum of $1,000. Defendant appeals from the judgment and from an order denying its motion for a new trial. The sole ground of the appeal is that the verdicts are excessive. Judgment and order reversed on the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order hereon the plaintiffs stipulate to reduce the verdict in the plaintiff wife’s action to $1,500, and in the husband’s action to $500; in which event the judgment, as so reduced, and the order are unanimously affirmed, without costs. In our opinion, the verdicts are excessive. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.